DETAILED ACTION
This office action follows a reply filed on October 11, 2022.  Claim 1 has been amended.  Claims 1-3, 5-7 and 12-19 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to limit the claims to include carbon powder and 25-70 wt% metal powder, which was not previously required by all claims.
However, upon further consideration, a new ground(s) of rejection is proposed below.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 7 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
Claims 1, 2, 7, 13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trahan (US 2004/0234695).
Trahan discloses compositions for plating a nonconductive substrate comprising 30-70 wt% solvent-born binding solution (which inherently includes a binder and solvent), 2-10 wt% carbon black and 5-50 wt% aluminum powder (p. 1, [0006] and [0008]).
Trahan does not disclose the composition as suitable for laser cladding; however, this is an intended use statement.  Please consider the following:
During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
The recited intended use does not result in a structural difference between the claimed invention and the prior art; therefore, the composition would be expected to work as a laser cladding composition, as claimed.
Trahan anticipates instant claims 1, 2, 13 and 16.
As to claim 5, Trahan exemplifies the use of nitrocellulose as a suitable lacquer.
As to claim 7, Trahan exemplifies the mass ratio of metal powder to carbon black as between about 4-16 (p. 3, [0028]).
As to claim 18, Trahan discloses the particle size of carbon black as 1-2 microns (p. 1, [0008]).
Claim Rejections - 35 USC § 103
Claims 3, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Trahan (US 2004/0234695) in view of Lacquers (Oil and Colour Chemists’ Association. (1984). Conversion Coatings. In: Surface Coatings. Springer, Dordrecht. https://doi.org/10.1007/978-94-010-9810-6_11, pp. 558-577).
Trahan anticipates instant claims 1, 2, 5, 7, 13 and 16, as described above and applied herein as such, as Trahan discloses a plating composition comprising 30-70 wt% of a solvent-born binding solution, 2-10 wt% carbon black and 5-50 wt% aluminum powder, and the solvent-born binding solution to include lacquer resin, vinyl resin or enamel resin (p. 1, [0008]); however, does not give specific examples thereof.
Polyvinyl butyral and hydroxyethyl cellulose are both examples of lacquers, as taught by Lacquers.
Choosing hydroxyethyl cellulose as the lacquer in Trahan is prima facie obvious, as it is a known lacquer in the art, and is prima facie obvious over instant claim 19.
As to claim 6, Lacquers teaches that alcohol can be used as a suitable solvent for hydroxyethyl cellulose.
As to claim 3, Trahan teaches the use of 30-70 wt% solvent-born binding solution, suggesting a composition comprising anywhere from 1-69 wt% binder, which overlaps with the claimed range of 0.000001-10 wt%, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Claims 7, 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brieann R Johnston/Primary Examiner, Art Unit 1766